Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to properly address the relationship of “a plurality of nozzles…, each of which has an opening” and “a first opening” and “a second opening.  In order to expedite examination, Examiner 
An evaporation crucible, comprising: 
a crucible body; and 
a plurality of nozzles connected to the crucible body, each of which has an opening on a side distal to the crucible body; 
wherein the plurality of nozzles comprises a first nozzle on a first edge of the plurality of nozzles, and a second nozzle on a second edge of the plurality of nozzles, the second edge being opposite to the first edge; 
the first nozzle has a first height relative to a surface of the crucible body on a side proximal to the first edge greater than a second height relative to the surface of the crucible body on a side distal to the first edge; 
the opening of the first nozzle is a first opening; 
the opening of the second nozzle is a second opening; 
and the first opening and the second opening have a serrated or jagged edge.

Claim 11 recites “an opening”.  Examiner has assumed that the claim was meant to recite “the opening” and has examined accordingly.  Clarification and/or correction is requested.
Claims 14 and 21, which are dependent on claim 1, attempt to reintroduce “a second nozzle”, “a first opening” and “a second opening”.  However, each of these features is already introduced in claim 1.  In order to expedite examination, Examiner has assumed that claims 14 and 21 were meant to properly refer to all previously introduced features.  All other features related thereto that are not specifically addressed here that have been previously recited are also subject to the same type of rejection.  Clarification and/or correction is requested.
Applicant should check all claims for similar clarity issues.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-18 and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0141674 to Park et al. in view of U.S. Patent Pub. No. 2016/0260934 to Liu.
Regarding claim 1:   Park et al. disclose an evaporation apparatus substantially as claimed and comprising:  a housing (Fig. 1, 30); and evaporation crucible (10) with a plurality of nozzles (Figs. 1-3, 12) arranged substantially along a first direction; a transporting apparatus (20 and movement mechanism, see, e.g., para. 38) in the housing, wherein the transporting apparatus is above the evaporation crucible and configured to support a substrate (S) for receiving vapor evaporated from the plurality of nozzles of the evaporation crucible.
Additionally, the evaporation crucible comprises:   a crucible body (11), wherein the plurality of nozzles are connected to the crucible body, each of which has an opening on a side distal to the crucible 
However, Park et al. fail to disclose the first opening and the second opening a serrated or jagged edge.
Liu et al. teach providing an inside wall of a crucible (corresponding to an opening) with a surface roughness (i.e. jagged edge) for the purpose of increasing contact area between the inside surface and a material therein so that the material may be uniformly heated to ensure stability of evaporation speed (see, e.g., paras. 11 and 30).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided either the first opening and/or the second opening of Park et al. having a serrated or jagged edge in order to increase contact area between the inside surface and a material therein so that the material may be uniformly heated to ensure stability of evaporation speed as taught by Liu et al.

With respect to claim 3, in modified Park et al., the second nozzle has a third height relative to the surface of the crucible body on a side proximal to the second edge greater than a fourth height relative to the surface of the crucible body on a side distal to the second edge.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claim 5, in modified Park et al., the third height is substantially the same as the first height; and the fourth height is substantially the same as the second height.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claim 6, in modified Park et al., the first nozzle has a first opening and the second nozzle has a second opening, wherein the plane of the first opening and the plane of the second opening are inclined toward each other so that the plane of the first opening and the plane of the second opening intersect on a side of the first opening and the second opening proximal to the crucible body; a plane normal to the plane of the first opening and a plane normal to the plane of the second opening are substantially parallel to each other; the plane of the first opening is inclined with respect to a cross-section of the first nozzle normal to a central axis of the first nozzle at a first angle in a range of approximately 5 degrees to approximately 85 degrees; the plane of the second opening is inclined with respect to a cross-section of the second nozzle normal to a central axis of the second nozzle at a second angle in a range of approximately 5 degrees to approximately 85 degrees; and the first angle and the second angle are substantially the same.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claims 7-11, 14 and 21 modified Park et al. disclose the invention substantially as claimed and as described above.
Park et al. fail explicitly disclose a third nozzle (or any nozzle) having a substantially uniform fifth/sixth height along its opening such that is substantially normal to a central axis and/or the fifth/sixth height substantially equal to the second height and/or the fourth height and a plane of an opening of any nozzle between the first nozzle and the second nozzle is normal to its central axis or the configuration explicitly set forth in claims 14 or 21.
 However, Park et al. teach that the nozzles and their openings may have optimized heights which may or may not be positioned at an angle for the purpose of depositing an amount of material that is substantially uniform (see, e.g., paras. 45-66).
Examiner also notes that the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the angles and heights of the nozzle and its openings are considered to be optimizable variables.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the nozzles and their openings optimized which may or may not be positioned at an angle in order to deposit an amount of material that is substantially uniform as taught by Park et al.  

With respect to claim 12, in modified Park et al., the first height is a maximal height along an edge of the first opening; and the second height is a minimal height along the edge of the first opening.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claim 13, in modified Park et al., the third height is a maximal height along an edge of the second opening; and    the fourth height is a minimal height along the edge of the second opening.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claim 15, in modified Park et al., each of the plurality of nozzles has a cross-section normal to its central axis; and the cross-section of each of the plurality of nozzles has a substantially the same area.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claim 16, in modified Park et al., each of the plurality of nozzles comprises a single opening.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claim 17, in modified Park et al., a projection of each of the plurality of nozzles on the crucible body has a substantially the same shape and a substantially the same area.  Again, see, e.g., Figs. 1-3 and para 45-70.
With respect to claim 18, modified Park et al. disclose the invention substantially as claimed and as described above.
Modified Park et al. fail explicitly disclose a projection of each of the plurality of nozzles on the crucible body has a circular shape.
However, the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Liu as applied to claims 1, 3, 5-18 and 21 above in view of U.S. Patent Pub. No. 2013/0240870 to Kawato et al.
Modified Park et al. disclose the invention substantially as claimed and as described above.  Additionally, the apparatus may further comprise a housing (30).  
However, modified Park et al. fail to also disclose a transporting apparatus in the housing above the evaporation crucible and configured to support a substrate for receiving a vapor evaporated from the plurality of nozzles of the evaporation crucible; the plurality of nozzles are substantially arranged along a first direction; and the transporting apparatus is configured to move the substrate in a direction substantially perpendicular to the first direction.
Kawato et al. disclose an evaporation crucible with a plurality of nozzles substantially arranged along a first direction and movement of the substrate using a transporting apparatus in a direction substantially perpendicular to the first direction in order to perform a deposition method on a large-sized substrate (see, e.g., Figs. 5 and 10, abstract and paras. 136, 171 and 222).
Thus, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was effectively filed to have provided the evaporation crucible with the plurality of nozzles substantially arranged along a first direction and movement of the substrate in a direction substantially .

Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach -- the plane of the first opening (or second opening) is a plane in contact with a plurality of points along the edge of the first opening (or second opening) and has a slope substantially the same as the average slope of the first nozzle (or second nozzle) along the edge of the first opening (or second opening), respectively.  Note:  the edge of the first opening and the second opening are the previously claimed “serrated or jagged edge”.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Response to Arguments
Applicant's arguments filed 7 January 2022, with respect to claims 1-19 and 21 have been fully considered but they are not fully persuasive. See modified rejections above that account for the amended claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716